Considering the evidence in the light of the statutory presumption in favor of the *Page 602 
findings of the joint board, I am unable to agree with the majority in holding that the evidence preponderates in appellant's favor. To me, appellant's case seems vague and unsatisfactory in the extreme, and I am convinced that the trial court correctly held that appellant wholly failed to bear the burden resting upon him and requiring him to make a case clearly indicating that the ruling of the joint board was incorrect. I accordingly dissent from the conclusion reached by the majority.
STEINERT, J., concurs with BEALS, J.